Name: 89/157/EEC: Commission Decision of 20 February 1989 on improving the efficiency of Agricultural structures in IRELAND pursuant to Council Regulation (EEC) No 797/85
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural policy
 Date Published: 1989-03-02

 Avis juridique important|31989D015789/157/EEC: Commission Decision of 20 February 1989 on improving the efficiency of Agricultural structures in IRELAND pursuant to Council Regulation (EEC) No 797/85 Official Journal L 059 , 02/03/1989 P. 0038 - 0038COMMISSION DECISION of 20 February 1989 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (89/157/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 3 November 1988 the Irish Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Amendment to the Farm Improvement Programme concerning the conditions under which aid is granted in the pig production sector; Whereas pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are statisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 In view of the provisions forwarded, the measures adopted in Ireland pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to Ireland. Done at Brussels, 20 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30.3.1985, p. 1. (2) OJ No L 108, 29.4.1988, p. 1.